Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 1 and 2 indicate they are “Prior Art” on the figures but the specification lists them as embodiments of the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ed Radlo on 4/5/2021. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 1, 2, 5, 8, 9 on the amendment dated 3/18/2021.

Claims
1. (currently amended)     A computing device comprising:
a first partition in which only applications authorized by a cryptographic verification performed on the computing device can execute;
a second partition in which applications can execute without the authorization required by the first partition;
an unlocking component comprising two modules for unlocking the device, a primary unlock module, and an authorized external unlock module; and
coupled to the first and second partitions, a resource protection module configured to prevent protected data of applications authorized to execute in the first partition from being accessed by applications executing in the second partition; wherein
         
         the authorized external unlock module comprises an unlock verification key and a verification module for verifying a digital signature using the unlock verification key, wherein the verification module is configured to verify the digital signature before issuing a valid unlock command.


2. (canceled)	

5. (currently amended)     Method for unlocking a locked computing device having first and second partitions for executing applications, said method comprising a partition protection technique and first and second unlocking techniques, wherein:
   the partition protection technique prevents applications executing in the second partition from accessing data of applications executing in the first partition;	
the first unlocking technique comprises unlocking the device through entry of a user password which allows access to both partitions; 
         the second unlocking technique comprises unlocking the device through an authorized external unlock method which allows access to only the second partition, access to the first partition being denied; and
          the authorized external unlock method comprises employing an unlock verification key and a verification module for verifying a digital signature using the unlock verification key, wherein the verification module is configured to verify the digital signature before issuing a valid unlock command.

8. (canceled)	

9. (canceled)	

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 5 are allowable based on the remark presented on 3/18/2021 and in view of the claim language.

	All of the cited prior art of record above, whether singularly or in combination, fails to disclose the claim as a whole.  The claims containing a “primary unlock module” and “authorized external unlock module” which allow access to all or limited partitions, the partitions having authorized applications executing within the partitions.  The claims also verify a digital signature using an unlock verification key and issue a valid unlock command.
	Additional search does not yield suitable references that reasonably, either singularly or in combination with previous cited references, would result in a proper rejection under 35 USC 102 or 103.
	Claims 3, 4, 6, 7, dependent on independent claims 1, 5, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/Primary Examiner, Art Unit 2439